Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 5-14, 16, 20-21, and 26-27 are pending. Claims  20 and 21 are withdrawn. Claims 1-4, 15, 17-19, and 22-25 are canceled. Claims 5-14, 16, and 26-27 are examined in accordance to the elected species (edetic acid or salt thereof and boric acid as the preservatives). The amendment filed on 08/30/2021 in response to the Non-Final office Action of 07/21/2021 is acknowledged and has been entered.

Action Summary
Claims 5-14, 16, and 26-27 rejected under 35 U.S.C. 103 as being un-patentable over Tsukamoto et al., Arch Ophthalmol, Vol 122, Feb 2004 in view of Katz et al., Current Medical Research and Opinion, Vol. 23, No. 12, 2007, 2971-2983, Baranowski et al., Review Article, The Scientific World Journal Volume 2014, pages 1-14, and Takayuki et al., International Journal of Pharmaceutics 290 (2005) 83-89 are maintained, but modified and revisited in light of claim amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 5-14, 16, and 26-27 are rejected under 35 U.S.C. 103 as being un-patentable over Tsukamoto et al., Arch Ophthalmol, Vol 122, Feb 2004 in view of Katz et al., Current Medical Research and Opinion, Vol. 23, No. 12, 2007, 2971-2983, Baranowski et al., Review Article, The Scientific World Journal Volume 2014, pages 1-14, and Takayuki et al., International Journal of Pharmaceutics 290 (2005) 83-89. 

Tsukamoto et al. does not teach the combination contains water, edetic acid or a salt thereof in the amount ranging from 0.0001% (w/v) to 2% (w/v) boric acid in the amount ranging from 0.0001% (w/v) to 5% (w/v) wherein these ranges are prescribed amounts of preservative. Furthermore, Tsukamoto et al. does not teach a container a multiple-dose container without backflow prevention function. Lastly, Tsukamoto et al. does not teach pH of 6.0 to 8.0 and a preservative in a prescribed amount the results in the claimed common logarithmic value. 
Katz et al. teaches dorzolamide hydrochloride 2.0% ophthalmic solution (Trusopt*), available in a buffered isotonic solution of pH 5.6 preserved with benzalkonium chloride (BAK) 0.0075% in the treatment of elevated IOP, see page 2971, right col, last para bridging page 2972, ledt col; first para. Moreover, Katz et al. teaches brmonidine formulation containing brimonidine tartrate 0.1 or 0.15% in a buffered solution pH 6.6-7.4 preserved with purite 0.005%, see page 2972, left col, second para. The “%” used by Katz et al. is considered % w/v. The buffer isotonic solution contains water. 
Baranowski et al. teaches eye drops are accessible in the forms of water and oil solutions, emulsions, or suspensions of one or more active ingredients, which may contain preservatives if stored in multiuse packaging. These forms are sterile and isotonic. The optimum pH for eye drops equals that of tear fluid and is about 7.4, see Section 2.1.1. The absence of teaching of a backflow prevention function in the multiple-dose container of Baranowski et al. 
Takayuki et al. teaches a combination of 0.005%  EDTA and 1% boric acid synergistically enhanced the corneal penetration of CS-088, an anti-glaucoma drug; this synergistic increase is advantageous for formula development because the amount of pharmaceutical additives required in a drug product can be reduced while maintaining the same pharmacological activity. Therefore, the combination of EDTA and boric acid is considered to be safe enhancer and is expected to show similar effects in other drug formulation , see page 88, first col. last para. bridging second col. first para. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition taught by Tsukamoto et al. to include the 0.005%  EDTA and 1% boric acid as corneal penetration enhancer as taught by Takayuki et al. and additionally include dorzolamide hydrochloride in the amount of 2.0% and brimonidine tartrate in the amount of 0.1 or 0.15% as taught by Katz et al. to give an aqueous ophthalmic solution buffered in  pH of 7.4 packaged in a multiple-dose container without a backflow prevention function as taught by Baranowski et al. One would have been motivated to do so becauseTakayuki et al. teaches combination of 0.005%  EDTA and 1% boric acid synergistically enhances the corneal penetration of anti-glaucoma drug and because Katz et al. teaches dorzolamide hydrochloride 2.0% ophthalmic solution (Trusopt*), available in a buffered isotonic solution of pH 5.6 preserved with benzalkonium chloride (BAK) 0.0075% in the treatment of elevated IOP, see page 2971, right col, last para bridging page 2972, ledt col; first para. and a brimonidine formulation containing brimonidine tartrate 0.1 or 0.15% in a buffered solution pH 
While none of the cited art recognizes benzalkonium chloride taught by Katz et al. is a prescribed amount based on the claimed common logarithmic value. However, one would reasonably start with the amount of benzalkonium taught by Katz et al. as a preservative other than boric acid and EDTA and adjust that amount based on the total amount of preservative needed to achieve a preservative effect of the ophthalmic composition. Such amount can routinely be optimized based on the total amount of preservative needed to achieve a preservative effect which can be obtained via no more than routine optimization. 
		Applicant’s argument and Response to Applicant’s argument
Applicant argue that Tsukamoto et al., Katz et al., and Baranowski et al. all disclose that it is necessary for ophthalmic liquids to be preserved by adding a preservative. That is, according to these teachings, when providing an ophthalmic liquid containing dorzolamide and brimonidine, a person skilled in the art would have naturally attempted to add a sufficient amount of preservative. Moreover, these references do not include any disclosures regarding boric acid, edetic acid or contents thereof. Needless to say, there is no disclosure in these In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that none of the references cited teaches adding only a predetermined amount of preservative other than adding dorzolamide, brimonidine, 0.001 to 0.1% (w/v) of edetic acid or a salt thereof, and 0.001% to 3% (w/v) of boric acid or a salt thereof. However, the claim does not exclude adding a preservative other than 0.001 to 0.1% (w/v) of edetic acid or a salt thereof, and 0.001% to 3% (w/v) of boric acid or a salt thereof. The recitation of prescribed amount of a preservative other than boric acid or salt thereof or a edetic acid or salt thereof based on the logarithmic value appears to be an optimization. 
Applicant argues that Takayuki et al. discloses that corneal penetration of CS-088 is synergistically improved by the combination of EDTA and boric acid. However, Takayuki et al. only shows that such an effect was recognized only in a specific compound, i.e., CS-088. It is completely unclear whether or not the combination of EDTA and boric acid achieves the same effect in other compounds, in particular, dorzolamide and brimonidine as well. Further, in the field of medicinal pharmaceuticals, it is technical common sense that it is not possible to predict whether or not a medicinal pharmaceutical has an effect without performing a test. Given the above, the results relating to CS-088 of Takayuki et al. cannot be generalized to other ophthalmic preservatives are added to a test solution in addition to EDTA and boric acid (page 84, right column, the last paragraph). Therefore, even if a person skilled in the art were to combine Tsukamoto et al. and Takayuki et al., he/she would have added a sufficient amount of a preservative in addition to EDTA and boric acid to the pharmaceutical composition. Thus, it is an extremely unexpected effect that even a composition comprising no or only a predetermined amount of preservative other than EDTA and boric acid can achieve a desired preservative effect. In response, the Examiner finds Applicant’s argument not persuasive. Takayuki et al. teaches a combination of 0.005%  EDTA and 1% boric acid synergistically enhanced the corneal penetration of CS-088, an anti-glaucoma drug; this synergistic increase is advantageous for formula development because the amount of pharmaceutical additives required in a drug product can be reduced while maintaining the same pharmacological activity. Therefore, the combination of EDTA and boric acid is considered to be safe enhancer and is expected to show similar effects in other drug formulation , see page 88, first col. last para. bridging second col. first para. As such, according to Takayuki, one would reasonably expect the synergistic enhanced the corneal penetration effect that exist for CS-088 to have the same effect on other compounds. 




Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628